DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 06/04/2020 to the Office Action mailed on 12/21/2018 is acknowledged.
 
Claim Status
Claims 1-3, 5, 7, 9, 12, 15, 17, 19, 22, 25-27, 29, 30 and 33-35 are pending. 
Claims 4, 6, 8, 10, 11, 13, 14, 16, 18, 20, 21, 24, 28, 31, and 32 were previously cancelled and claim 23 is cancelled.
Claims 1-3, 5, 7, 9, 12, 15, 17, 19, 22, and 24 are withdrawn as being directed to a non-elected invention.
Claims 25-27, 29, 30 and 33-35 have been examined.
Claims 25-27, 29, 30 and 33-35 are rejected.

Priority
	Priority to 371 PCT/FI2012/050048 filed on 01/19/2012, which claims priority to application 61/433987 filed on 01/19/2011 and Finish Patent Application 20115052 filed on 01/19/2011 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Response to Applicant’s Arguments
The rejection of claims 25-27, 29, 30, and 33-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods (US Patent Application Publication 2003/0180346 A1, Published 09/25/2003) in view of Thorton et al. (US Patent 4772443, Published 09/20/1988) as evidenced by Wood (US Patent 2802752, Published 08/13/1957) is withdrawn in view of Applicant’s arguments.


This is a new ground of rejection.
Claims 25-27, 29, 30, and 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flick (International Patent Application Published Under the PCT WO 99/15101, Published 04/01/1999) in view of Greenway et al. (US Patent 4606338, Published 08/19/1986) 
The claims are directed to a method of forming an anti-microbial wound dressing comprising non-woven fabric comprising forming a blend of 1-60% of a silver coated thermoplastic fiber and a non-silver coated fiber and subjecting the blend to hydroentanglement.
Flick teaches dressing for promoting healing and pain relief of the body of a living organism having a pathological consition has at least one layer of conductive material (page 11, lines 2-4). In a preferred embodiment a dressing material was made of three layers comprising one layer having 100% silver plated nylon woven with 15 denier fibers, a second layer comprising non-woven fabric comprising a mixture of 25% three denier silver plated nylon fibers and 75% three denier rayon fibers, and a third layer comprising a non-woven fabric comprising a mixture of 5% three denier silver plated fibers and 95% three denier rayon fibers (page 22, lines 8-20). The fiber is completely coated with metallic silver by autocatalytic electroless plating process (page 15, lines 11-12). 
Flick lacks a teaching wherein the blend of fibers are subject to hydroentanglement.
Greenway et al. teach a bandage comprising a nonwoven fabric formed from at least one layer of hydroentangled fibers (prior art claim 1). The fibers comprise a blend of cellulosic fibers such as rayon and at least 15% of a thermoplastic fibers such as polyester, nylon, and polypropylene fibers (prior art claims 2-4). Hydroentangled fabric comprise fabrics of fibers mechanically locked into place by fiber interaction to provide a strong, uniform, cohesive structure which maintains structural integrity without the need for binders (column 2, lines 29-55). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use hydroentanglement to form the non-woven fabrics of Flick et al. and have a reasonable expectation of success. One would have been motivated to do so since Greenway et al. teach that hydroentangled fabric provide a strong, uniform, cohesive structure which maintains structural integrity without the need for binders. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/
Primary Examiner, Art Unit 1617